DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the RCE and amendments filed on 08/02/2022.
Claims 1-20 are currently pending.
Claims 1, 8, and 15 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive.

Beginning on page 9 of remarks, Applicant argues that the previously cited art (Dalal, Hwang, Chen, and Johnson) does not the limitations found in amended independent claims 1, 8, and 15.  On page 12, Applicant argues that the prior art does not teach the newly claimed features: “training, by the processor device, a policy using reinforcement learning by restricting actions during exploration which are predicted by the policy according to each of the plurality of action constraints with each of the plurality of real-valued constraint functions such that restricted actions result in a goal being reached faster than unrestricted actions by bypassing a computer operation unlikely to improve a computer output relating to the goal while avoiding wasting computer resources consumed by performing the bypassed computer operation wherein the neural network loss is minimized by satisfying all constraints for good demonstrations in the first set while violating at least one constraint for bad demonstrations in the second set.”  The prior art does not teach bypassing operations unlikely to improve a computer output related to the goal and minimizing neural network loss by satisfying all constraints for good demonstrations in the first set while violating at least one constraint for bad demonstrations in the second set.  Applicant’s argument, with respect to these limitations, is persuasive.

Claim Rejections - 35 USC § 103
The previous rejection of claims in view of Dalal, Hwang, Chen, and Johnson is withdrawn in view of Applicant’s arguments and amendments.  See above for details.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156. The examiner can normally be reached Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL T PELLETT/Primary Examiner, Art Unit 2121